Citation Nr: 0800618	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 60 
percent for incomplete paresis, right lower extremity.  

2.  Entitlement to a disability rating greater than 40 
percent for incomplete paresis, left lower extremity.  

3.  Entitlement to a disability rating greater than 10 
percent for bowel incontinence.  

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or at the housebound 
rate.

5.  Entitlement to special monthly compensation based on the 
need for aid and attendance for the veteran's spouse.

6.  Entitlement to special monthly compensation for loss of 
use of bilateral lower extremities.

7.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $40,978.00, to include whether the overpayment 
was properly created. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran 
indicated on his January 2006 VA Form 9 that he wished to 
testify at a BVA hearing.  In August 2006 correspondence, he 
withdrew this hearing request.

The Board's decision addressing the claim for special monthly 
compensation based on the need for the aid and attendance of 
another is addressed below.  The remaining issues on appeal 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




FINDING OF FACT

The veteran requires the regular assistance of another to 
perform activities of daily living due to his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.350(b), 3.352 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2007).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.   
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

The veteran is in receipt of a combined 100 percent 
evaluation for disabilities incurred as a result of VA 
treatment under 38 U.S.C.A. § 1151.  For VA purposes, these 
disabilities are considered "service-connected."  He is in 
receipt of a 70 percent evaluation for paralysis of the right 
upper extremity (Major), a 60 percent evaluation for 
paralysis of the left upper extremity, a 60 percent rating 
for paralysis of the right lower extremity, a 60 percent 
evaluation for urinary incontinence, a 40 percent rating for 
paralysis of the left lower extremity, a 10 percent 
evaluation for bowel incontinence, and a noncompensable 
evaluation for erectile dysfunction. 

In addition, the RO has granted 38 U.S.C.A. § 1114 (k) (1) 
special monthly compensation based on loss of use of creative 
organ; and, for the period from 

In considering whether the veteran is entitled to special 
monthly compensation based on the need for regular aid and 
attendance, the Board may only consider separate and distinct 
disabilities.  38 C.F.R § 3.350(e) (3) (2007).  Special 
monthly compensation is in effect for the loss of use of a 
creative organ [38 U.S.C.A. § 1114(k) (1) (West 2002)].   
Thus, this condition cannot be used in determining whether 
aid and attendance should be granted.  

The most persuasive favorable evidence is a May 2005 VA aid 
and attendance examination report.  After reviewing the 
medical history and examining the veteran, the examiner 
offered several diagnoses that effected the veteran's usual 
occupation and daily activities.  There were: incomplete 
quadriplegia, right more than left, cervical myelopathy, 
incontinence secondary to incomplete quadriplegia, chronic 
and obstructive pulmonary disease (COPD), and history of 
seizure disorder.  As the veteran is not service-connected 
for COPD or history of seizure disorder, the Board may not 
consider these conditions.  With respect to the remaining 
conditions, however, the examiner noted that the veteran was 
totally unemployable and in a state of constant pain.  He 
opined that it was "more likely than not" that the veteran 
required the daily assistance of another due to his service-
connected paralysis.  

The examiner noted that the veteran was capable of managing 
his benefits and could protect himself from the hazards of 
the environment.  He was, however, extremely weak and clumsy 
in any attempt to stand unassisted.  He required a walker or 
use of an electric chair in the house.  His urinary 
incontinence required that he wear an external catheter, and 
his fecal incontinence resulted in occasional accidents with 
fecal soiling.  Physical examination revealed, in part, a 
lack of cervical flexion, loss of muscle mass and frequent 
spasms in both lower limbs, extremely clumsy right hand 
movements, and extreme hyperesthesia affecting the left upper 
arm.  

Other favorable evidence of record includes a June 2006 
physical, an August 2006 psycho-social evaluation, and VA 
outpatient treatment records.  The examiner in June 2006, 
noted that the veteran was referred for "Home Based Primary 
Care" due to quadriplegia with neurogenic bowel and bladder.  
The examiner also noted that the veteran required daily 
assistance for his incomplete quadriplegia.  The examiner who 
conducted the August 2006 psychosocial evaluation recommended 
that the veteran receive caregiver help, meal delivery, 
transportation services, and additional home repairs in order 
to make his home more wheelchair accessible.  VA outpatient 
treatment records reveal that the veteran received sporadic 
in-home care from a care giver or from his daughter. 

Based upon this and other evidence of record, the Board finds 
that the veteran's incomplete paralysis and incontinence 
renders him so helpless as to require the aid and attendance 
of another.  Accordingly, the criteria for increased rate of 
compensation pursuant to 38 U.S.C.A. § 1114(l) are met.   

Housebound 

38 C.F.R. § 3.350 (i) (2) provides that special monthly 
compensation at the 38 U.S.C.A. § 1114 (s) rate is available 
where the veteran is permanently housebound by reason of 
service-connected disability or disabilities.  The veteran 
must be "substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime."  Id.  

Because special monthly compensation at the aid and 
attendance rate set forth at 38 U.S.C.A. § 1114 (l) is 
greater than special monthly compensation at the rate set 
forth at 38 U.S.C.A. § 1114 (s), the claim for special 
monthly compensation at the housebound rate is moot.  

ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits.


REMAND

The veteran underwent a failed cervical laminectomy at a VA 
medical center in January 2000.  He subsequently had a re-
operation in June 2000 and experienced complications.  As a 
result of these surgeries, the veteran developed cervical 
myelopathy with an incomplete quadriplegia.  At present, the 
veteran is in receipt of a combined 100 percent disability 
rating under the provisions of 38 U.S.C. §1151 for paralysis 
of the upper and lower extremities, urinary incontinence, 
bowel incontinence, and erectile dysfunction.  The veteran 
maintains that his incomplete paresis of the lower 
extremities and bowel incontinence disabilities are more 
disabling than currently evaluated.  He also claims 
entitlement to special monthly compensation due to his 
spouse's need for the aid and attendance of another.  
Finally, the veteran claims entitlement to special monthly 
compensation based upon the loss of use of his lower 
extremities.  

Unfortunately, with regard to the issue of entitlement to an 
increased rating for incomplete paresis of the lower 
extremities, the RO has not had a chance to review a VA 
examination report of the lower extremities conducted in May 
2005 and several VA outpatient treatment reports dated from 
June 2005 to June 2007 in connection with these specific 
issues.  

With regard to the issue of entitlement to an increased 
rating for bowel incontinence, entitlement to special monthly 
compensation based on aid and attendance/housebound, and 
entitlement to special monthly compensation for loss of use 
of bilateral lower extremities the RO has not had a chance to 
review several VA outpatient treatment reports dated from 
June 2005 to June 2007 in connection with these specific 
issues.  Significantly, in a July 2006 VA outpatient 
treatment record the veteran is described as being 
"homebound."  In a February 2007 report it appears that the 
veteran's daughter is living with the veteran and his wife 
and is assisting in providing meals.  In an August 2006 
report it appears that the veteran the veteran has hired a 
live-in caregiver.  These reports also show continued 
treatment for bowel incontinence. 

Finally, with regard to the issue of entitlement to aid and 
attendance for the veteran's spouse, the RO has not had a 
chance to review her private medical records dated from May 
2005 to July 2007.  Significantly, these records show that 
she currently suffers from Parkinson's disease and has been 
repeatedly hospitalized for her medical conditions.  

The Board also notes that a waiver of RO review has not been 
received in conjunction with any of this new evidence 
involving these issues.  In fact, in the September 2007 
Informal Hearing Presentation the veteran's representative 
wrote "[a] waiver of the veteran's right to have the 
evidence reviewed by VBA in the first instance is not 
submitted."     

Accordingly, the issues of entitlement to an increased rating 
for incomplete paresis of the lower extremities, entitlement 
to an increased rating for bowel incontinence, entitlement to 
special monthly compensation for loss of use of bilateral 
lower extremities, and entitlement to aid and attendance for 
the veteran's spouse must be remanded to the RO so that the 
RO may consider these issues in light of the evidence 
received subsequent to the May 2004 and July 2006 statements 
of the case.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003) (the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver); 38 C.F.R. 
§ 20.1304(c).

Also, the veteran alleges that his wife suffered a stroke in 
May 2001, was subsequently diagnosed with Parkinson's 
disease, and currently requires regular aid and attendance.  
As above, recently submitted private medical records 
regarding the veteran's spouse dated from May 2005 to July 
2007 show that she currently suffers from Parkinson's disease 
and has been repeatedly hospitalized for her medical 
conditions.  Thus, the Board finds that a VA examination is 
necessary to determine whether the veteran's spouse is in 
need of regular aid and attendance.

Finally, with regard to the issue of entitlement to special 
monthly compensation for loss of use of bilateral lower 
extremities, the Board also finds that this issue is 
inextricably intertwined with the issue of entitlement to an 
increased rating for incomplete paresis of the lower 
extremities.  Therefore, the Board may not properly review 
the veteran's claim for entitlement to special monthly 
compensation for loss of use of bilateral lower extremities 
until the RO develops and adjudicates the veteran's claim of 
entitlement to an increased rating for incomplete paresis of 
the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 
445-46 (1994).

        
Recoupment of VA benefits

After the veteran's June 2000 surgery and subsequent 
complications, he hired a private attorney who assisted the 
veteran in filing two claims: 1) a claim for VA benefits 
under the provisions of 38 U.S.C. § 1151, and 2) a claim for 
damages under the Federal Tort Claims Act pursuant to 28 
U.S.C. § 2677.  By rating decision dated in April 2002 the RO 
granted the veteran a 100 percent disability rating under the 
provisions of 38 U.S.C. §1151 for paralysis of the upper and 
lower extremities.  In December 2003 the veteran and his 
attorney agreed to a settlement of his claim with the United 
States government for the sum of $325,000.00.  

In a letter from the RO dated in April 2004 the RO proposed 
to reduce the veteran's monthly benefit payments from 
$2,366.00 to $0.00 effective July 1, 2004 as a result of his 
$325,000.00 award under the Federal Tort Claims Act.  
However, it appears that the veteran's benefits were not 
terminated in July 1, 2004 because in correspondence dated in 
November 2005 the RO again informed the veteran that his 
benefits were to be stopped as a result of his $325,000.00 
award under the Federal Tort Claims Act, but proposed to stop 
his benefits effective February 1, 2004.  Finally, in 
December 2005 correspondence the RO informed the veteran that 
there was a $40,978.00 overpayment in his case and that VA 
planned to withhold VA benefits beginning in March 2006 until 
the overpayment is recouped.   

In a January 2006 statement, the veteran's representative 
alleged that the veteran's VA benefits were mistakenly 
stopped in December 2005 rather than in March 2006.  The 
representative also refers to an attached waiver request.  
While a waiver request does not appear to be attached to this 
statement, in correspondence received by the Debt Management 
Center in January 2006 the veteran requested a waiver of his 
debt.  

VA records show that the veteran's recoupment began on March 
1, 2006.  However, there is no indication that the RO ever 
responded to the allegation that the veteran's VA benefits 
were mistakenly stopped in December 2005 rather than in March 
2006.  
Also, as above, the veteran was notified of a $40,978.00 
overpayment by correspondence dated in December 2005.  The 
veteran requested a waiver of this debt in January 2006.  

Thus, the veteran is challenging the validity of the debt, as 
well as seeking waiver of any debt owed.  As of this date, 
the veteran has not been issued a statement of the case on 
this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).          

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2007).

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, these matters are REMANDED for the following 
action:

1.	Schedule the veteran's spouse for a VA aid 
and attendance/housebound examination to 
determine whether she is in need of 
regular aid and attendance and/or is 
housebound.  The claims folder must be 
made available to the examiner for review.  
The examiner is requested to provide an 
explanation as to all medical conclusions 
rendered, which is supported by references 
to evidence in the file and clinical 
findings.

2.	Review the claims folder, specifically the 
VA examination report of the lower 
extremities conducted in May 2005, several 
VA outpatient treatment reports dated from 
June 2005 to June 2007, and the veteran's 
spouse's private medical records dated 
from May 2005 to July 2007 and then 
readjudicate the appeal.  

3.	Issue a statement of the case regarding 
the issue of entitlement to a waiver of 
recovery of an overpayment of VA 
compensation benefits in the amount of 
$40,978.00, to include whether the 
overpayment was properly created.  The RO 
should advise the appellant of the need to 
timely file a substantive appeal if he 
desires appellate review of this issue.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.

4.	After ensuring compliance with all 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b)(1) (2007), issue a supplemental 
statement of the case with regard to the 
remaining issues and allow the veteran 
and/or his representative an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


